Citation Nr: 0408395	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-11 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected hypertension with history of 
pacemaker implant and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran had 20 years of active duty service from 
September 1946 to September 1966.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 decision that granted service 
connection and assigned an initial zero percent 
(noncompensable) evaluation for hypertension with 
supraventricular arrhythmias, effective August 26, 1996.  The 
veteran submitted a notice of disagreement (NOD) with the 
assigned rating in February 2000.  In July 2000, the RO 
awarded an initial rating of 10 percent, recharacterizing the 
disability as hypertension with history of pacemaker implant 
and coronary artery disease; the veteran continued his 
appeal.  The RO issued a statement of the case (SOC) in May 
2002, and the veteran submitted a substantive appeal in July 
2002.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for his 
cardiovascular disability, the Board has characterized the 
issue on appeal in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  

In September 2003, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence directly to the 
Board, along with a waiver of initial consideration of the 
evidence by the RO.  This evidence is accepted for inclusion 
in the record.  See 38 C.F.R. § 20.800 (2003

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law in November 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
further RO action on the claim on appeal is warranted.  

Pertinent to the claim on appeal are private medical findings 
of a mildly reduced ejection fraction of 40 percent to 
45 percent in October 2000, and of normal contractility of 60 
percent in February 2003, as well as evidence of mild left 
ventricular hypertrophy in February 2002.  The Board finds 
that this medical evidence does not clearly indicate whether 
the veteran's service-connected disability has, in fact, 
increased in severity, is insufficient to decide the claim on 
appeal.  

The Board also points out that, effective January 12, 1998, 
VA revised the criteria for evaluating heart diseases.  See 
62 Fed. Reg. 65207-65224 (1997), (codified at 38 C.F.R. 
§ 4.104.)   In this case, the veteran and his representative 
have not been apprised of the revised rating criteria.  
Moreover, as adjudication of the claim must involve 
consideration of both the former and revised criteria of the 
applicable diagnostic code(s) under 38 C.F.R. § 4.104, with 
due consideration given to the effective date of the change 
in criteria (see 38 U.S.C.A. § 5110(g);  VAOPGCPREC 03-00 (65 
Fed. Reg. 33422 (2000)), the RO should arrange for a VA 
cardiovascular examination of the veteran to obtain findings 
responsive to both the former and revised criteria.  Specific 
medical findings needed include whether cardiac hypertrophy 
or dilation is present, and whether there is a need for 
continuous medication; whether there is decreased left 
ventricular function, or otherwise should describe the 
veteran's overall cardiovascular functional capacity; and 
whether the veteran has sustained more than one episode of 
acute congestive heart failure in any year.

The veteran should undergo further VA examination, preferably 
at the VA Medical Center (VAMC) in Miami, Florida, as 
requested.  The veteran is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
well result in a denial of the claim.  See 38 C.F.R. § 3.655 
(2003).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

Prior to arranging for the veteran to undergo examination, 
the RO should also obtain and associate with the claims file 
all outstanding pertinent medical records.  

The record reflects that the veteran has been treated at the 
Miami VAMC.  However, the claims file contains no outpatient 
treatment records from that facility prior to March 2003.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO should obtain and 
associate with the claims file all outstanding, pertinent 
medical records from the above-referenced facility, following 
the procedures set forth in 38 C.F.R. § 3.159(c) (2003), as 
regards obtaining records from Federal facilities.

In September 2003, the veteran specifically submitted his 
authorization for release of medical records from Dr. Lloret, 
his treating physician, in Miami, Florida.  While the record 
does contain the veteran's treatment records from Dr. Lloret 
prior to May  2003, more recent treatment records have not 
been obtained.  The RO should undertake appropriate action to 
obtain any outstanding records of treatment by Dr. Lloret.

Finally, to ensure that all due process requirements are met, 
the RO also should give the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)) (amending the relevant statute to 
clarify that VA may make a decision on a claim before the 
expiration of the one-year VCAA notice period).  After 
providing the appropriate notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2003).  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

For the sake of efficiency, the RO should consider the 
additional evidence submitted directly to the Board in 
September 2003 (notwithstanding the waiver of initial RO 
consideration of that evidence).  Moreover, adjudication of 
the claim for a higher initial evaluation should include 
specific consideration of whether "staged rating" 
(assignment of different evaluations based on the evidence 
since the effective date of the grant of service connection), 
pursuant to Fenderson, is appropriate.  The RO should also 
consider the applicability of alternative diagnostic codes 
for evaluating the veteran's disability.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the Miami 
VAMC all records of evaluation of and/or 
treatment for the service-connected 
hypertension with history of pacemaker 
implant and coronary artery disease from 
August 1996 to present, following the 
procedures set forth in 38 C.F.R. 
§ 3.159(c)(2003).  All records and/or 
responses received should be associated 
with the claims file. 

2.  The RO should undertake appropriate 
action to obtain from Dr. Lloret all 
outstanding records of medical evaluation 
of and/or treatment for the veteran's 
cardiovascular problems since May 2003 
(taking into consideration that the 
veteran submitted a signed authorization 
for release of medical records in 
September 2003).  If Dr. Lloret does not 
respond to the RO's request, the RO 
should notify the veteran and his 
representative and invite them to submit 
any outstanding records from that 
physician.

3.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).      

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

5.  After all available records and/or 
responses are associated with the claims 
file, the RO should arrange for the 
veteran to undergo VA cardiovascular 
examination, preferably at the Miami 
VAMC, to obtain information upon which to 
evaluate the service-connected 
hypertension with history of pacemaker 
implant and coronary artery disease.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All necessary 
testing should be accomplished, and all 
clinical findings should be reported in 
detail.

The examiner should render specific 
findings regarding the existence and 
extent of hypertension, cardiac 
hypertrophy, dilation, the need for 
continuous medication, decreased left 
ventricular function, episodes of acute 
congestive heart failure, and the 
veteran's overall cardiovascular 
functional capacity.

All examination findings should be set 
forth in a printed (typewritten) report.

6.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file copies 
of any notice(s) of the examination sent 
to the veteran by the pertinent VA 
medical facility.

7.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

8.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

9.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document its 
consideration of all applicable former and 
revised criteria (to include pursuant to 
alternative diagnostic codes) for 
evaluating the veteran's disability, as 
well as whether "staged rating" pursuant 
to Fenderson (cited to above) is 
warranted. 

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to and discussion of all 
additional legal authority considered, 
and clear reasons and bases for the RO's 
determination) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.   
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 






directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



